Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 13 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "read information of an image formed”, however, it is not clear what applicant means.  
Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2011-013528).
For claim 1: Nakamura discloses an image forming apparatus, fig. 1 comprising: a contacting and separating part (transport rollers) 101b, 102b that is movable between a first position where a recording medium is contactable and a second position separated from the first position, figs. 3-4; and a hardware processor (control means/ unit 500) that controls a position of the contacting and separating part [0013], based on temperature information of the recording medium (while temperature of the transport rollers is measured, the temperature of the transport rollers is directly proportional to a temperature of the recording medium P, thus, temperature information of the recording medium is indirectly obtained/ estimated, see at least [0021, 0048, 0054-0056]).

For claim 2: Nakamura discloses that the hardware processor controls a position of the contacting and separating part in such a way that a state of a surface layer (e.g. gloss unevenness/ roller mark) of an image to be formed on the recording medium becomes uniform [0024, 0051, 0056].

For claim 3: Nakamura discloses that the hardware processor estimates, based on the temperature information, a temperature change of the recording medium (from initial temperature to 40°C of the roller 101b and indirectly some temperature of the recording medium, [0054]) caused by the contacting and separating part when the recording medium is located at the first position (contact position), and determines a position of the contacting and separating part based on an estimation result of the temperature change, (moves to the separated position based on above mentioned change of the temperature, see at least [0054]).

For claim 4: Nakamura discloses that the hardware processor 500 determines a position of the contacting and separating part based on a relationship between a range of a temperature (42°C-48°C, [0051]) that transitions within a predetermined/ any time, the range being based on the estimation result, and a predetermined temperature range, see at least [0047-0048, 0051].

For claim 5: Nakamura discloses that the hardware processor determines a position of the contacting and separating part at the second position when the range of the temperature straddles the predetermined temperature range (range 42°C-48°C and 40°C-50°C, [0047, 0051]).

For claim 6: Nakamura discloses a temperature detection part 105, fig. 3 that indirectly detects a temperature of the recording medium, wherein the hardware processor controls a position of the contacting and separating part based on information related to a detection result of the temperature detection part [0047].

For claim 8: Nakamura discloses that the hardware processor controls a position of the contacting and separating part, based on information on a temperature around the image forming apparatus, (temperature detection part 105 disposed in vicinity of the transport roller(s) 101b, 102b and detects temperature of the transport roller together with surrounding temperature, thus, around the image forming apparatus), see at least [0047-0048]. 

For claims 9-10: Nakamura discloses that the hardware processor controls a position of the contacting and separating part (transport roller) based on information of the temperature of the transport roller which is dependent on the temperature of the recording medium (see above), furthermore, Nakamura discloses that a temperature of the recording medium is dependent on a density of an image area (image data) to be formed on the recording medium [0003], thus, the hardware processor indirectly controls the position of the transport roller based on information on the image data (read information of an image formed).

For claim 11: Nakamura discloses that the contacting and separating part is provided in a conveyance path part 101b, 102b on which the recording medium is conveyed, figs. 1-3.

For claim 12: Nakamura discloses a fixing part 9 that is disposed on an upstream side from the contacting and separating part 101b, 102b in a conveyance direction of the recording medium P, figs. 1-2 and heats and fixes an image onto the recording medium [0034]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/ are rejected under U.S.C. 103 as being unpatentable over Nakamura in view of Applicant Admitted Prior Art (hereinafter AARP).  
For claim 13: Nakamura discloses that an image to be formed on the recording medium contains a wax.     
Nakamura is silent so as to an image to be formed on the recording medium contains a release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image.
AAAPR discloses that an image to be formed on the recording medium contains a release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image [0004-0005].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the release agent that serves as a surface layer of the image and that is for delamination of the fixing part from the image, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7 is/ are rejected under U.S.C. 103 as being unpatentable over Nakamura in view of Yasue et al. (hereinafter Yasue, US 2006/ 0071953).  
For claim 7: Nakamura discloses the hardware processor controls a position of the contacting and separating part based on information of the recording medium (paper type, [0025]).
Nakamura is silent so as to the information of the recording medium is inputted to the image forming apparatus.
Yasue discloses the that an information of a recording medium is inputted to an image forming apparatus [0090].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakamura, so as to have the information of the recording medium inputted to the image forming apparatus, as taught by Yasue, in order to enhance versatility of the device [0090].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852